DETAILED ACTION
This communication is responsive to the RCE with amendment filed 10/20/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,757,501. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,757,501 are clearly anticipated or similar in scope to the rejected claims 1-20 of the U. S. Pat. App (No. 16/932,540) with only obvious wording variations. For example:
U. S. Pat. App No. 16/932,540
U.S. Patent No. 10,757,501
1. An audio system comprising: a transducer coupled to a pinna of an ear of a user, and configured to vibrate the pinna to cause the pinna to create acoustic pressure waves at an entrance of an ear canal of the ear based on audio instructions; 








and a controller configured to generate the audio instructions such that the airborne acoustic pressure waves form at least a portion of audio content for presentation to the user.
An audio system comprising: a first transducer assembly of a plurality of transducer assemblies coupled to a back portion of a pinna of an ear of a user, the first transducer assembly including a transducer that is configured to vibrate the pinna over a first range of frequencies to cause the pinna to create a first range of airborne acoustic pressure waves at an entrance of an ear canal of the ear based on a first set of audio instructions; a second transducer assembly of the plurality of transducer assemblies including a transducer that is configured to vibrate over a second range of frequencies to produce a second range of acoustic pressure waves based on a second set of audio instructions; 
and a controller coupled to the plurality of transducer assemblies, the controller configured to generate the first set of audio instructions and the second set of audio instructions such that the first range of airborne acoustic pressure waves and the second range of acoustic pressure waves together form at least a portion of audio content to be provided to the user.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-10, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petersen et al. (U. S. Pat. – 10/721,572).
	Regarding claim 1, Petersen et al. disclose an audio system comprising: a transducer (9) in a direct contact with a pinna (1) of an ear of a user, the transducer configured to directly vibrate the pinna through the direct contact to cause the pinna to create airborne acoustic pressure waves at an entrance of an ear canal of the ear (col. 7, lines 21-41) based on audio instructions (Fig. 7); the airborne acoustic pressure waves created to travel through an air in the ear canal to an eardrum where the airborne acoustic pressure waves are perceived as sound by the user (col. 8, lines 4-49); and a controller configured to generate the audio instructions such that the airborne acoustic pressure waves form at least a portion of audio content for presentation to the user (Figs. 2-3) as claimed.
	Regarding claim 2, Petersen et al. further disclose the audio system, wherein the transducer comprises a cartilage conduction transducer (col. 8, lines 4-8).
	Regarding claim 8, Petersen et al. further disclose the audio system, wherein the transducer is selected from a group consisting of a piezoelectric transducer and a moving coil transducer (claim 12).
	Regarding claim 9, Petersen et al. further disclose the audio system, comprising an acoustic sensor (IT1) configured to detect the airborne acoustic pressure waves at the entrance of the ear canal (Fig. 8).
	Regarding claim 10, Petersen et al. further disclose the audio system, wherein the controller (SPU1) is further configured to update the audio instructions based on a frequency response model, wherein the frequency response model is based on a comparison of the detected airborne acoustic pressure waves to the audio content (Fig. 8).

	Regarding claim 14, Petersen et al. further disclose the audio system, wherein the transducer (9) and the other transducer (5) are clear of the entrance of the ear canal (Figs. 1-2).
	Regarding claim 15, Petersen et al. further disclose the audio system, wherein the audio system is a component of an eyewear device (Figs. 4-6).
	Method claims 16 and 19, are similar to claims 1 and 19 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3-7, 17-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petersen et al. (U. S. Pat. – 10/721,572) in view of Karkkainen et al. (U. S. Pat. App. Pub. – 2013/0051585).
Regarding claim 3, Petersen et al. may not specially teach another transducer configured to vibrate to produce acoustic pressure waves different from the airborne acoustic pressure waves, based on one or more audio instructions provided by the controller as claimed. But Petersen et al. do disclose at least one application of the audio system is eyewear (Figs. 4-6) and Karkkainen et al. disclose a similar structured audio system (10), comprising a second transducer (24, 26) configured to vibrate to produce acoustic pressure waves different from the airborne acoustic pressure waves as claimed. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide additional transducer for the audio system taught by Petersen et al., in order to provide enriched acoustic output.
Regarding claim 4, based on the rejection above, Karkkainen et al. further disclose the audio system, wherein the second transducer comprises an air conduction transducer (24, 26).
Regarding claim 5, based on the rejection above, Karkkainen et al. further disclose the audio system, wherein the second transducer comprises a bone conduction transducer (26).
Regarding claim 6, based on the rejection above, Karkkainen et al. further disclose the audio system, wherein the transducer is configured to vibrate the pinna over a first range of frequencies; and the other transducer is configured to vibrate over a second range of frequencies, the first range of frequencies has a lower frequency than a frequency of the second range of frequencies ([0031]).

Method claims 17-18 are similar to claims 3 and 5 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Regarding claim 20, Petersen et al. disclose an audio system comprising: a first transducer (9) in a direct contact with a pinna (1) of an ear of a user, the first transducer configured to directly vibrate the pinna through the direct contact to cause the pinna to create airborne acoustic pressure waves at an entrance of an ear canal of the ear (col. 7, lines 21-41) based on a first set of audio instructions, the airborne acoustic pressure waves created to travel through an air in the ear canal to an eardrum where the airborne acoustic pressure waves are perceived as sound by the user (col. 8, lines 4-49); and controller configured to generate the first set of audio instructions such that the airborne acoustic pressure waves (Figs. 2-3). But Petersen et al. may not specially teach a second transducer configured to vibrate to produce acoustic pressure waves different from the airborne acoustic pressure waves as claimed. But Petersen et al. do disclose at least one application of the audio system is eyewear (Figs. 4-6) and Karkkainen et al. disclose a similar structured audio system (10), comprising a second transducer (24, 26) configured to vibrate to produce acoustic pressure waves different from the airborne acoustic pressure waves as claimed. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc M. Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651